Citation Nr: 1314465	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  12-19 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to special monthly compensation based on the need for aid and attendance and/or being housebound.

2.  Entitlement to financial assistance from the Department of Veterans Affairs for the purchase of an automobile or of adaptive equipment for an automobile.

3.  Entitlement to an increased rating for choroiditis in the right eye and macular degeneration in the left eye, currently rated as 70 percent disabling.

4.  Entitlement to an increased rating for mood disorder due to chronic pain, currently rated as 70 percent disabling.

5.  Entitlement to an increased rating for lumbar strain, currently rated as 20 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, EH, and PH


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from September 1945 to January 1949.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In January 2011 the Veteran gave testimony at a hearing at the RO before a local hearing officer.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to financial assistance from the Department of Veterans Affairs for the purchase of an automobile or of adaptive equipment for an automobile, entitlement to an increased rating for choroiditis in the right eye and macular degeneration in the left eye, entitlement to an increased rating for mood disorder due to chronic pain, and entitlement to an increased rating for lumbar strain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The evidence of record establishes that the Veteran requires the regular assistance of another to perform activities of daily living due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for the award of special monthly compensation based on the need for regular aid and attendance have been met.  38 U.S.C.A. §§ 1114(l), 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.350, 3.351, 3.352 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision to grant the Veteran's claim of entitlement to special monthly compensation based on the need for aid and attendance, any deficiency as to VA's duties to notify and assist, as to those issues, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

Special Monthly Compensation

Special monthly compensation is payable if as the result of service-connected disability, the veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Relevant factors for consideration as to the need for aid and attendance are the inability of the claimant to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his/her daily environment.  The term "bedridden" actually requires that the claimant remain in bed.  The particular personal functions which the veteran is unable to perform should be considered in connection with the claimant's condition as a whole.  The evidence need only establish that the veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that the veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the veteran's condition requires the veteran to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).

If the veteran does not qualify for increased benefits for aid and attendance, increased compensation benefits may still be payable if the veteran has a single permanent disability rated 100 percent disabling, and has either additional service-connected disability or disabilities independently ratable at 60 percent or more, or is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s).  A veteran is "permanently housebound" when he is substantially confined to his house (ward or clinical areas, if institutionalized) or immediate premises due to service-connected permanent disability or disabilities.  38 C.F.R. § 3.350(i)(2).

The Veteran has been granted service connection for lumbar strain, rated as 20 percent disabling; mood disorder due to chronic pain, rated as 70 percent disabling, and choroiditis in the right eye and macular degeneration in the left eye, rated as 70 percent disabling.  These disabilities were rated (as of July 2012) as 90 percent disabling when considered on a combined basis; a total rating based on unemployability due to service-connected disorders (TDIU) had been in effect since August 1964.  The Board observes that the Veteran's TDIU is based on a series of disabilities which are arguably considered to be a "single disability" under 38 C.F.R. § 4.16(a).  In this regard, the Board notes that the Veteran's mood disorder was previously characterized as psychophysiological musculoskeletal reaction with lumbar strain, and it was primarily based on this disability alone that the Veteran was granted TDIU.  TDIU, when based on a single disability, is qualifying for SMC purposes.  Bradley v. Peake, 22 Vet. App. 280 (2008).

On VA aid and attendance/housebound examination in February 2010, the examiner indicated that the Veteran required the assistance of another person in attending to his activities of daily living.  In particular, it was noted that the Veteran's back pain was severe, and that the Veteran would occasionally loose balance and appeared unsteady when walking.  It was also noted that the Veteran was unable to wash himself.

In an April 2010 letter, the Veteran's private physician essentially indicated that the Veteran's back disability had markedly limited his ability to perform daily activities of living.

At a February 2011 VA examination the examiner indicated that the Veteran's lumbar spine disability limited his ability to lift and carry objects.

At the January 2011 RO hearing the Veteran indicated that he was unable to stand without assistance.  The Veteran stated that the motorized wheelchair was a great help but that he had still bumped into things such as the refrigerator and damaged them.  He essentially indicated that he had to have help getting into and out of the bathtub when bathing.  He also stated that his wife would have to help him wash his feet and back.  He also indicated that he was unable to walk to the bathroom or clothe himself.

The evidence indicates that the Veteran has a factual need for aid and attendance under the criteria of 38 C.F.R. § 3.352(a).  The foregoing evidence demonstrates that the Veteran has a need for aid and attendance for activities, to include dressing and bathing.  It appears that the Veteran is unable to perform basic, essential functions at his home due to his service-connected disabilities.  Competent evidence of record, including opinions from both private and VA health professionals, reflects that the Veteran needs regular aid and attendance.  The Board further notes that the Veteran is to be afforded every reasonable doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In this case, the Board has resolved all reasonable doubt in the Veteran's favor.  Accordingly, the Board finds that entitlement to special monthly compensation based on the need for regular aid and attendance is warranted.

Since special monthly compensation based on the need for aid and attendance has been granted, the issue of entitlement on the basis of housebound status is moot.


ORDER

Entitlement to special monthly compensation based on need for aid and attendance is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

As for the issue of entitlement to financial assistance from the Department of Veterans Affairs for the purchase of an automobile or of adaptive equipment for an automobile, the Board notes that his claim has been denied by the RO (as noted in the July 2012 statement of the case) on the following basis:

[Although the Veteran's meets] the visual acuity requirements of 20/200 in both eyes, as your left eye was granted on the basis of paired extremities and not the result of an injury or disease incurred or aggravated by military service, entitlement to auto and adaptive equipment is not established.

In March 2013 written argument the Veteran's representative essentially stated that the AOJ had not provided the Veteran with any copies of any regulations or statues concerning the "paired organs" or "paired extremities" language that had been used to deny the Veteran's claim.  The Board finds that as to this issue, the Veteran has not been fully advised of the laws and regulations pertaining to his claim.  As such, and prior to readjudication, the AOJ should send the Veteran updated notice pertaining to his claim, including the legal authority concerning "paired organs" or "paired extremities" as discussed in the July 2012 statement of the case that formed the basis of the denial of the Veteran's claim.

By rating decision in July 2012 the RO increased the rating for the Veteran's visual disability, increased the rating for the Veteran's mood disorder, and assigned a separate rating for the Veteran's lumbar spine disability.  In a statement received in July 2012 (and confirmed in the Veteran's representative's December 2012 written argument) the Veteran essentially expressed disagreement with the ratings assigned for those disabilities.  As such, appropriate action, including issuance of a statement of the case on these issues, is necessary.  38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is hereby REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Issue VCAA notice relative to the issue of entitlement to financial assistance from the Department of Veterans Affairs for the purchase of an automobile or of adaptive equipment for an automobile.  In particular, the Veteran should be fully advised as to the applicable regulation and statues concerning "paired organs" or "paired extremities" as discussed in the July 2012 statement of the case that formed the basis of the denial of the Veteran's claim.

2.  The AOJ should then readjudicate the issue of entitlement to financial assistance from the Department of Veterans Affairs for the purchase of an automobile or of adaptive equipment for an automobile.  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, the Veteran and his representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

3.  The AOJ should provide the Veteran with a statement of the case on the issues of entitlement to an increased rating for choroiditis in the right eye and macular degeneration in the left eye, currently rated as 70 percent disabling, entitlement to an increased rating for mood disorder due to chronic pain, currently rated as 70 percent disabling, and entitlement to an increased rating for lumbar strain, currently rated as 20 percent disabling.  The Veteran and his representative should be clearly advised of the need to file a timely substantive appeal if the Veteran wishes to complete an appeal on those issues.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


